Exhibit 10.13

Pledge Contract of Maximum Amount

No. Shenfa Longgang E’zhi Zi 20060329001-2

 

Party A: Longgang Branch, Shenzhen Development Bank (Creditor)

Address: A1, Xinyazhou Park, Central Town, Longgang District, Shenzhen

Telephone: 28952003

   Fax: 28952004

Person in charge: Yu Bo

   Position: President of Longgang Branch

Party B: Li Xiangqian (Pledger)

Address: 21D, Yijin’ge, Tian’an Golf Park, Futian District, Shenzhen

Telephone: 83841596

   Fax: 89770026

In order to secure the indebtedness of Shenzhen BAK Battery Co., Ltd.
(hereinafter referred to as Obligor) under the Comprehensive Credit Facilities
Agreement (reference no. Shenfa Longgang Zongzi 20060329001, hereinafter
referred to as Master Agreement) entered into by Creditor and Obligor on 5 April
2006, the Pledger agrees to provide its assets to the Creditor as the pledge.
Through friendly negotiation, both parties agree to enter into this Contract:

I. Scope of Guaranty

The scope of guaranty covers all loan principal, interest, penalty interest and
all the expenses incurred to the Creditor in realizing its creditor’s right. The
maximum loan principal shall not exceed RMB 150 Million yuan.

II. Pledged Collaterals

The detail information of the pledged collaterals is described in the Statement
of Pledged Collaterals attached to this Contract.

After the Pledger has pledged the abovementioned collaterals, the Pledger shall
not



--------------------------------------------------------------------------------

transfer such pledged collaterals or allow any third party to use such pledged
collaterals without the approval of the Creditor. In case that the Creditor and
Pledger agree to transfer the pledged collaterals, the payment received by the
Pledger from such transaction shall be used to settle the indebtedness owed to
the Creditor in advance to expiry or be deposited in a third party designated by
both parties.

III. The Creditor is entitled to dispose of the pledged collaterals by means of
settlement of the indebtedness in kind, auction or sale and use the payment
derived from such disposal to repay the indebtedness owed to it if any of the
following occurs:

 

  (1) The Obligor fails to pay its debts upon maturity of such debt (as
originally agreed or put forward);

 

  (2) The legal successor of the Pledger or the legatee of the Pledger refuse to
perform their obligations;

 

  (3) The Obligor is declared dissolved or bankrupt;

 

  (4) The value of the pledged collaterals is likely to be obviously decreased
so that the interest of the Creditor is endangered and the Pledger fails to
provide additional collateral as requested by the Creditor;

 

  (5) Other events which may have negative impact upon the realization of the
Creditor’s rights under the Master Agreement.

IV. Undertakings and Representations of the Pledger

The Pledger is legally qualified to execute and perform this Contract, and has
obtained all necessary authorization by the board of directors or other
competent authorities (as the case may be).

The Pledger undertakes that all application materials submitted by it to the
Creditor are truthful, lawful, effective and with no serious errors or
omissions. The Pledger has the lawful and undisputed right to pledge the pledged
collaterals under this Contract. The execution and performance of this Contract
by the Pledger do not violate any other contracts entered into or being
performed by the Pledger.

The Pledger also undertakes that all application materials submitted by the
Obligor to the Creditor are truthful, lawful, effective and with no serious
errors or omissions.



--------------------------------------------------------------------------------

The Pledger shall notify the Creditor in writing within 10 days after it has
changed its address, contact details, liaison telephone, business scope or legal
representative etc.

The Pledger has fully understood all provisions of this Contract and both
parties execute this Contract of their free will.

V. The guaranty of pledge provided by the Pledger is independent from and shall
not be replaced by any other guaranty provided by other guarantors.

VI. In case that part or whole of the Master Agreement or agreement entered into
under the Master Agreement become invalid due to any reason, the Obligor shall
nevertheless perform its obligation of repayment and the Pledger shall perform
its obligation of guaranty for the Obligor’s obligation of repayment in
accordance with this Contract.

VII. The expenses incurred during the course of execution and performance of
this Contract by both parties such as notarial or testimonial fee, registration
fee, auction or sell cost etc. shall all be born by the Pledger.

VIII. Amendment and Termination of Contract

 

2. In case that any party intends to amend or terminate this Contract, it shall
notify the other party in writing and a written agreement shall be reached by
both parties. This Contract shall remain valid until the written agreement to
amend or terminate this Contract has been reached.

 

3. Any waiver or tolerance of the Creditor shall not be deemed as amendment or
termination of this Contract except that a written agreement has been reached in
accordance with the above provision.



--------------------------------------------------------------------------------

4. In case that the Master Agreement has been amended, the Creditor shall seek
the approval of the Pledger immediately. The Pledger shall continue to bear the
responsibility of guaranty for the indebtedness of the Obligor under the Master
Agreement (before and after the amendment) only after it has approved such
amendment. However, the Creditor does not need to seek the approval of the
Pledger for amendment of the Master Agreement which decreases the indebtedness
of the Obligor.

IX. Applicable Law and Dispute Settlement

 

1. The execution and performance of this Contract shall be governed by the laws
of People’s Republic of China;

 

2. The method of dispute settlement for this Contract shall be the same with
that of the Master Agreement.

X. This Contract shall be signed and stamped by both parties (only signature is
needed for party of natural person). This Contract shall become effective upon
the delivery of the pledged collaterals to the Creditor. If the pledge shall be
registered or recorded in accordance with article 78 or 79 of the Guarantee Law
of People’s Republic of China, this Contract shall become effective upon the
registration or record.

XI. Other Issues

XII. This Contract has four originals, the Creditor shall retain two originals,
the Obligor shall retain one original and the Guarantor shall retain one
original.



--------------------------------------------------------------------------------

Statement of Pledged Collaterals

 

Name, Quality and Quantity of the Pledged Collaterals

   1911093 equity shares of China BAK Battery Inc., owned by Li Xiangqian

Title and Title Certificate

  

N/A

Place of the Pledged Collaterals

  

OTCBB, United States

Original Value of the Pledged Collaterals

  

¥37,837,984.14

Ownership of the Pledged Collaterals

  

100% owned by Pledger

Other issues

  

N/A

Mark

  

N/A

The Pledger undertakes that the above statement is truthful. The Pledger shall
bear the joint and several liability for the indebtedness of the Obligor under
the Master Agreement if the pledge is invalid or the value of the pledged
collaterals is not sufficient to cover the indebtedness due to false statement
by the Pledger.

 

Party A (Company Chop): [company chop of Longgang Branch, Shenzhen Development
Bank]

Authorized Representative: /s/                                         

Date: 5 April 2006

Party B: /s/                                             

Date: 5 April 2006